Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                    Status of the Claims 
Claims 1-18, 77-78 of MILLS et al., 16/756,565 filed on (Apr. 16, 2020) are pending and subject to first action on the merits.  
Claims 19-76 and 79-98 have been cancelled.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Restriction
Applicant’s election without traverse of species of compound (5) 
    PNG
    media_image1.png
    87
    224
    media_image1.png
    Greyscale
 in the reply filed on 09/01/2021 is acknowledged. Claims readable on the elected species are claims 1-2 and 77-78.  Various analogs of the elected species are disclosed in 2020/0054635 (16/606,833), compounds such as compound number 230, 330, 423 and 429 just to list a few.  Thus, the elected species cannot be considered inventive.  However, the search is being extended to the entire scope of claims 1-18, 77 and 78.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Method of claim 78 is of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method of inhibiting one or both of EHMT1 and EHMT2), renders the scope of the claim indeterminate as the claim language may read on diseases or disorders not yet understood or known to 
Additionally, the intended diseases to be inhibited with this compound has not been recited, thus rendering the claim ambiguous.   
     Therefore, the plethora of possible intended uses present in the claim render the intended amount ambiguous since a particular regimen for the many the many possible uses will not be the same.  See the last paragraph of MPEP 2164.01(c), June 2020 edition.    
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).     
Non-Statutory Rejection over US Patent Application number 2020/0054635 (16/606,833). 
Claims 1-18 and 77-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 17, 58, 61, 65-66, 68-84, 111-113, 116, 151, 188 (directed to EHMT2 inhibitor compounds, the activity claimed herein) of U.S. Patent Application number 2020/0054635 noting that the mode of action of the instant application and ‘635’ are the same and the claimed compounds are very similar.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant compounds are employed herein for various uses which are the same uses described in US ‘635’ and while not allowed in said patent are not considered patentably distinct because of the rationale set forth in the recent decision, Sun Pharmaceutical Industries v Eli Lilly and Co. (95 USPQ2d 1797). Note in particular top paragraph on p.1800 and on p.1801 the following passage: "Thus, the holding of Geneva and Pfizer, that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," extends to any and all such uses disclosed in the specification of the earlier patent. 3 Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86."   
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        
/Tracy Vivlemore/Primary Examiner, Art Unit 1635